Citation Nr: 1033205	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  06-38 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder claimed as mood disorder, anxiety disorder, 
posttraumatic stress disorder (PTSD), and chronic adjustment 
disorder, to include as secondary to service-connected back 
disability. 

2.  Entitlement to a rating in excess of 60 percent for a 
degenerative disc bulge at L4-5 and L5-S1 (lumbar spine 
disability). 

3.  Entitlement to a rating in excess of 20 percent for 
patellofemoral syndrome of the right knee. 

4.  Entitlement to a rating in excess of 20 percent for 
patellofemoral syndrome of the left knee. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States

ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 1974 to 
January 1989.

The appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee and Louisville, 
Kentucky.  

In a February 1998 decision, the RO denied service connection for 
a low back disability and bilateral knee disabilities.  The 
Veteran appealed that decision in February 1998.  The Board 
remanded the issues in December 2000.  In a December 2003 
decision the RO granted service connection for a low back 
disability and assigned a 60 percent disability rating effective 
June 30, 1997, and granted service connection for right and left 
knee patellofemoral syndrome and assigned separate 20 percent 
disability evaluations effective June 30, 1997.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that the scope 
of a mental health disability claim includes any mental disorder 
that may be reasonably encompassed by the claimant's description 
of the claim, reported symptoms, and other information of record. 
Therefore, the psychiatric issues on appeal are recharacterized 
into a single claim for service connection for an acquired 
psychiatric disability to reflect the numerous psychiatric 
claims, including chronic adjustment disorder, mood disorder, 
anxiety disorder, and PTSD.

The issue of entitlement to service connection for an acquired 
psychiatric disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A lumbar spine disability is not manifested by ankylosing of 
the thoracolumbar spine or incapacitating episodes that require 
bed rest prescribed by a physician and treatment by a physician.

2.  Throughout the appeal, the Veteran's low back disability was 
manifested by severe limitation of motion, with flexion limited 
to 30 degrees.

3.  The Veteran's low back disability is productive of neurologic 
impairment of the right lower extremity that results in 
disability analogous to mild incomplete paralysis of the sciatic 
nerve.

4.  Right knee patellofemoral syndrome is manifested by pain on 
motion and tenderness to palpation of the patella with no 
objective evidence of instability.

5.  Left knee patellofemoral syndrome is manifested by pain on 
motion and tenderness to palpation of the patella with no 
objective evidence of instability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 60 percent 
for a degenerative disc bulge at L4-5 and L5-S1 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.71a, Diagnostic Codes 5237, 5243, 5292, 5293, 5295 
(before and after September 23, 2003).

2.  The schedular criteria for an evaluation in excess of 20 
percent for right patellofemoral syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.71a, Diagnostic Codes 5299-5262 (2009).

3.  The schedular criteria for an evaluation in excess of 20 
percent for left patellofemoral syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.71a, Diagnostic Codes 5299-5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claim Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claim (the Court) have been fulfilled.  In 
this case, the Veteran's claims for service connection for back 
and knee disabilities were received in June 1997.  Thereafter, he 
was notified of the provisions of the VCAA by the RO in 
correspondence dated in October 2001 and May 2008.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims, and provided other pertinent 
information regarding VCAA.  Thereafter, the claims were reviewed 
and a statement of the case was issued in January 2008.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed cannot 
be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 2006.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claims during the course of this appeal.  His service treatment 
records and all relevant private and VA treatment records 
pertaining to his claimed disabilities have been obtained and 
associated with his claims file.  The Veteran has also been 
afforded VA examinations dated in November 2003, January 2007, 
and April and July 2008. 

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claims.

Laws and Regulations- General

The severity of a service-connected disability is ascertained, 
for VA rating purposes, by the application of rating criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2009) (Schedule).  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule is 
"considered adequate to compensate for considerable loss of 
working time from exacerbations proportionate" with the severity 
of the disability. 38 C.F.R. § 4.1.  To evaluate the severity of 
a particular disability, it is essential to consider its history.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 
4.1 and 4.2 (2009).

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2009).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2009).

The Court has also held that, in a claim of disagreement with the 
initial rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  The Board further acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Id.  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

Evaluation of a service-connected disability involving a joint 
rated on limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures.  
It may also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability affecting 
joints are reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service-connected disease or 
injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  38 C.F.R. § 4.14.

Lumbar Spine Disability

Laws and Regulations- Specific

The Veteran is current assigned a 60 percent disability rating 
for his lumbar spine disability under former Diagnostic Code 
5293.  38 C.F.R. § 4.71a, Diagnostic Code 5293, prior to 
September 26, 2003.

528
5
Vertebra, fracture of, residuals:

With cord involvement, bedridden, or requiring long leg 
braces
100

Consider special monthly compensation; with lesser 
involvements rate for limited motion, nerve paralysis.

Without cord involvement; abnormal mobility requiring 
neck brace (jury mast)
60

In other cases rate in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.
Note: Both under ankylosis and limited motion, ratings should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an adjacent 
segment
38 C.F.R. § 4.71a, Diagnostic Code 5285, prior to September 26, 
2003.

528
6
Spine, complete bony fixation (ankylosis) of:

Unfavorable angle, with marked deformity and involvement 
of major joints (Marie-Strumpell type) or without other 
joint involvement (Bechterew type)
10
0

Favorable angle
60
38 C.F.R. § 4.71a, Diagnostic Code 5286, prior to September 26, 
2003.

528
9
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5289, prior to September 26, 
2003.

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292, prior to September 26, 
2003.

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased 
disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293, prior to September 26, 
2003.

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased 
disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.


Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months....

40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.......

20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.
Effective September 23, 2002.

The Spine
5235
Vertebral fracture or dislocation
General Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under Sec. 4.25. 



General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease 
     Unfavorable ankylosis of the entire spine 



100
     Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 
40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted. 

Note: (4) Round each range of motion measurement to the nearest 
five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months 
60

With incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the 
past 12 months 
40

With incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the 
past 12 months 
20
 
With incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the 
past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 5243 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each spinal 
segment are clearly distinct evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine whichever method results 
in a higher evaluation for that segment. 
Effective September 26, 2003.

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200 etc.). When however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation of 
motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

In addition, low back sciatic radiculopathy, under Diagnostic 
Code 8520, a 10 percent evaluation is warranted for mild 
incomplete paralysis of the sciatic nerve; a 20 percent 
evaluation requires moderate incomplete paralysis of the sciatic 
nerve; a 40 percent evaluation requires moderately severe 
incomplete paralysis; a 60 percent evaluation requires severe 
incomplete paralysis with marked muscular atrophy; an 80 percent 
evaluation requires complete paralysis of the sciatic nerve.  
When there is complete paralysis, the foot dangles and drops, no 
active movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  

Factual Background

Service treatment records indicate that the Veteran complained of 
back pain in an October 1982 treatment note.  In a December 1985 
physical and accompanying medical history reports, the Veteran 
denied any recurrent back pain.  Likewise, a separation 
examination reported dated in January 1989 failed to indicate any 
complaints of back pain.  

In a January 1998 VA progress note, the Veteran reported he had 
low back pain, but no focal weakness or lower extremity numbness.  
Upon examination, the examiner noted range of motion findings 
consisting of 18 degrees right lateral flexion, 20 degrees left 
lateral flexion, extension to 33 degrees, and forward flexion to 
58 degrees.  The examiner also noted decreased plantar sensation 
and deep tendon reflexes 1+.  The diagnosis was chronic low back 
pain. An X-ray report from that time found early degenerative 
changes.  

In a March 1998 VA follow-up, the examiner noted no tenderness to 
palpation, some tightness of musculature, deep tendon reflexes 1+ 
bilaterally, positive straight leg raise at 45 degrees, negative 
straight leg raise on the right leg, and intact sensation.  The 
examiner diagnosed low back pain with radiculopathy.  

In a subsequent March 1998 VA follow-up the Veteran complained of 
left leg numbness and weak ankles and knees.  He also reported 
that he does not have constant pain in his legs.  

A February 2002 MRI of the lumbar spine found disc desiccation 
and mild disc space narrowing at L4-5 with a mild diffuse disc 
protrusion present.  A small annular tear was noted at his left, 
and there was no evidence of nerve root compression.  There was 
also disc desiccation and a small annular tear noted at L4-S1; 
however, there was no evidence of significant sac affacement and 
no nerve root compression identified.  

In a January 2007 VA examination report, the Veteran complained 
of some numbness and paresthesias, but no leg or foot weakness.  
The Veteran gave a history including decreased motion, stiffness, 
and moderate constant pain with radiation down the posterior 
right leg to the knee.  The examiner noted no incapacitating 
episodes.  The examiner also noted no spasm, atrophy, guarding or 
weakness, but noted the presence of pain with motion and 
tenderness.  Upon examination, the examiner found antalgic gait, 
normal posture and head position, no abnormal sensation of the 
bilateral upper or lower left extremities, and some decreased 
sensation on the right lower extremity on light touch.  The 
examiner reported no thoracolumbar spine ankylosis.  Range of 
motion studies found flexion to 45 degrees, extension to 20 
degrees, left lateral flexion to 30 degrees, right lateral 
flexion to 25 degrees, left lateral rotation to 20 degrees, and 
right lateral rotation to 30 degrees.  There was a positive 
Lasegue's sign on the right.  The diagnosis was degenerative disc 
disease of the lower lumbar spine with right lower lumbar 
radiculopathy.  

Private treatment records from the Federal Correctional Institute 
in Manchester, Kentucky (FCI Manchester) dated from December 2000 
to February 2007 indicate continuous treatment for low back pain 
with complaints of numbness and tingling in the lower 
extremities.  

During a June 2008 VA examination, the Veteran reported a history 
of decreased motion, stiffness, spasms, daily moderate aching 
pain, but no fatigue, weakness, or incapacitating episodes.  Upon 
examination, the examiner found normal posture, antalgic gait, 
pain with motion and tenderness, but no ankylosis of the spine, 
spasm, atrophy, guarding, or weakness.  The examiner found no 
abnormal sensation of the left lower extremities, but noted 
decreased sensation to light touch on the right lower extremity 
and posteriolateral thigh to knee in an L4-5 nerve distribution.  
Range of motion findings included forward flexion to 40 degrees, 
extension to 15 degrees, left lateral flexion to 30 degrees, left 
lateral rotation to 30 degrees, right lateral flexion to 25 
degrees, and right lateral rotation to 30 degrees.  The examiner 
noted pain on active range of motion, but noted no additional 
limitations after three repetitions of range of motion.  

Analysis

Based on the Veteran's 60 percent rating for residuals of a 
degenerative disc bulge under former rating criteria, the Board 
finds that the Veteran was already at the maximum schedular 
rating of 60 percent for either intervertebral disc syndrome, 
pursuant to Diagnostic Code 5293 or limitation of motion pursuant 
to Diagnostic code 5292.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293 (effective prior to September 26, 2003).

Based upon the evidence of record noted above, the Board also 
finds that there is no probative evidence demonstrating 
unfavorable ankylosis of the entire spine so as to allow the 
assignment of a 100 percent rating.  The June 2008 VA examiner's 
measurement of the range of motion of the thoracolumbar spine 
showed that the Veteran's forward flexion was to 40 degrees, 
which only rates a 20 percent disability rating under the revised 
criteria for evaluating spinal disabilities.  See 38 C.F.R. § 
4.71a, General Rating Formula for Disease and Injuries of the 
Spine (effective September 26, 2003).  Further, under Diagnostic 
Code 5243, the Veteran is already at the maximum rating under 
this code (60 percent), though there is no evidence that the 
Veteran has had any incapacitating episodes as defined by VA.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (effective 
September 26, 2003).  

The Board further notes that the June 2008 VA examiner provided 
no findings of functional loss due to pain that would entitle the 
Veteran to a higher rating pursuant to the DeLuca factors noted 
above.  Moreover, outside of the 100 percent rating for 
unfavorable ankylosis of the entire spine, there is no higher 
rating for the Veteran's a degenerative disc bulge under current 
regulations for evaluating spinal disorders.  See 38 C.F.R. § 
4.71a (effective September 26, 2003).  Therefore, entitlement to 
a rating in excess of 60 percent for a degenerative disc bulge is 
not warranted.  The preponderance of the evidence is against the 
Veteran's claim.

Finally, the Board notes that although the Veteran has right 
lower extremity sciatic neuropathy, a separate 10 percent rating 
is not permitted because the Veteran is already evaluated under 
former Diagnostic Code 5293, which contemplates orthopedic and 
neurological impairment, and doing so is favorable to him.  Under 
both the former and revised criteria, the Veteran's severe 
limitation of motion of the low back would warrant a 40 percent 
rating, which when combined with a 10 percent rating under 
Diagnostic Code 8520 would result in a combined 46 percent 
evaluation, which is lower than a single 60 percent rating.  See 
38 C.F.R. § 4.25 (2009).
Right and Left Knee Disabilities

In this case, the Veteran is currently assigned separate 20 
percent ratings for right and left knee patellofemoral syndrome 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5262 (2009).

5003  Arthritis, degenerative (hypertrophic or 
osteoarthritis):
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved (DC 
5200 etc.). When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 pct is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
diagnostic code 5003. Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. In the absence of 
limitation of motion, rate as below:
With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20
With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation of 
motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
diagnostic code 5013 to 5024, inclusive.
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

5257  Knee, other impairment of:
Recurrent subluxation or lateral instability:
Sever
e
30
Mod.
20
Sligh
t
10
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).
5258  Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the 
joint
2
0
See 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2009).

5260  Leg, limitation of flexion of:
Flexion limited to 
15°
30
Flexion limited to 
30°
20
Flexion limited to 
45°
10
Flexion limited to 
60°  
0
See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).

5261  Leg, limitation of extension of:
Extension limited 
to 45°  
50
Extension limited 
to 30°
40
Extension limited 
to 20°
30
Extension limited 
to 15°
20
Extension limited 
to 10°
10
Extension limited 
to 5°
0
See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009).

5262  Tibia and fibula, impairment of:
Nonunion of, with loose motion, 
requiring brace  
40
Malunion of:
With marked knee or ankle disability
30
With moderate knee or ankle disability
20
With slight knee or ankle disability
10
See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2009).

Factual Background

Service treatment records include a single July 1984 complaint of 
left knee pain.   Upon examination, the examiner noted some 
crepitus, and no instability, edema, or obvious effusion, and 
diagnosed of left patellofemoral syndrome.  

During a November 2003 VA examination, the Veteran complained of 
pain in both knees with the right being worse than the left, 
particularly when climbing stairs, walking up or down hills, and 
with prolonged flexion.  Upon examination, the examiner reported 
no obvious deformity, mild peripatellar crepitus and tenderness 
to palpation bilaterally, no discomfort or motion on stressing 
either the medial or lateral collateral ligaments or the meniscus 
via McMurray's tests.  The range of motion of the knees revealed 
extension at zero degrees, and flexion to 105 degrees on the left 
and 115 degrees on the right.  The examiner noted patellar 
compression test was positive bilaterally, and there was no 
instability or joint laxity.  The diagnosis was bilateral 
patellofemoral syndrome.  

In a September 2000 FCI Manchester intake report, the examiner 
noted normal lower extremities.  

Private treatment records from FCI Manchester dated from December 
2000 to February 2007 indicate continuous treatment for 
osteoarthritis with complaints of joint pain.

At the January 2007 VA examination, the Veteran reported he did 
not use assistive aids for walking, nor have functional 
limitations on standing or walking.  He denied deformity, giving 
way, and instability, but complained of pain in both knees.  The 
examiner noted no episodes of dislocation or subluxation, no 
weakness or effusion, and no flare-ups of joint disease.  Upon 
physical examination the examiner found an antalgic gait, no 
ankylosis, some crepitus, tenderness, tendonitis, and painful 
movement on both knees. The examiner also reported no instability 
or patellar abnormality, and a tender patellar tendon on both 
knees.  Range of motion findings on the left included flexion to 
105 degrees with pain at 100 degrees, extension to zero degrees, 
and no additional loss of motion on repetitive use.  On the 
right, range of motion findings of flexion to 115 degrees and 
extension to zero degrees, with no additional loss of motion on 
repetitive use.  The diagnoses were bilateral patellofemoral 
syndrome, bilateral patellar tendinosis, and infrapatellar 
bursitis, left knee. 

In a July 2008 VA examination report, the Veteran complained of 
stiffness and pain but denied deformity, giving way, instability, 
weakness, incoordination, locking, effusion, or episodes of 
locking or subluxation.  The Veteran indicated he can stand for 
one hour, and intermittently uses a cane.  Upon examination, the 
examiner found an antalgic gait, crepitus, tenderness, painful 
movement, and patellar tenderness on both knees.  On the left, 
range of motion results were flexion to 100 degrees, extension to 
five degrees, and objective evidence of pain on active range of 
motion.  The examiner also noted no additional limitations after 
three repetitions of range of motion.  On the right, range of 
motion results were flexion to 105 degrees, and extension to five 
degrees, with objective evidence of pain on active range of 
motion.  The examiner also noted no additional limitations after 
three repetitions of range of motion.  The diagnosis was 
patellofemoral joint syndrome and patellar tendinosis.  

Analysis

At no time during the course of the appeal has the evidence shown 
impairment of the tibia or fibula, nor has there been any 
evidence of a marked knee or ankle disability.  In fact, 
competent medical evidence of record continually shows no 
complaints of deformity, weakness, incoordination, locking, or 
effusion.  Consequently, the assignment of ratings in excess of 
20 percent for patellofemoral syndrome under Diagnostic Codes 
5299-5262 is not warranted.

To give the Veteran every consideration in connection with the 
matters on appeal, the Board has considered all potentially 
applicable diagnostic codes under 38 C.F.R. § 4.71a in rating his 
right and left knee disabilities.  See, e.g., Butts v. Brown, 5 
Vet. App. 532, 538 (1993) (the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992) (one diagnostic code may be more appropriate than 
another based on such factors as the Veteran's relevant medical 
history, current diagnosis, and demonstrated symptomatology).

At no time during the course of the appeal has the evidence shown 
recurrent subluxation or lateral instability in the right or left 
knee that meets the criteria for an increased evaluation under 
Diagnostic Code 5257.  As there are no findings of degenerative 
arthritis, the Board notes that the criteria contained in 
Diagnostic Code 5003 for rating impairment due to arthritis may 
not be used as a basis to rate the Veteran's right and left knee 
disabilities.

Although the evidence does indicate some loss of range of motion 
of both the right and left knees, competent medical evidence of 
record continually shows findings of flexion greater than 90 
degrees in both the right and left knees.  Consequently, the 
assignment of ratings in excess of 20 percent for limitation of 
range of motion in the right and left knees under Diagnostic 
Codes 5260 is not warranted.

Competent medical evidence is also absent any findings of 
ankylosis; dislocated or symptomatic semilunar cartilage; or genu 
recurvatum for the assignment of higher or separate ratings under 
alternative rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5258, 5259, and 5263.  Therefore, the assignment of 
evaluations in excess of 10 percent for the Veteran's right and 
left knee disabilities based upon any of these diagnostic codes 
is also not applicable.  

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the Veteran's 
subjective complaints of pain on repetitive use, limitation of 
function, and tenderness in his right and left knees.  In this 
regard, it was noted in the most recent July 2008 VA joints 
examination report that the Veteran exhibited no incoordination, 
effusion or instability, weakness, heat, subluxation, or locking 
pain, but had pain on movement.  Still, there is no indication 
that the Veteran's subjective complaints and objective medical 
findings of pain and limitation of motion caused functional loss 
greater than that contemplated by the assigned 20 percent ratings 
for right and left knee patellofemoral syndrome.  While the 
Veteran complained of pain associated with the disability at 
issue, "a finding of functional loss due to pain must be 
'supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40."  Johnston v. 
Brown, 10 Vet.App. 80, 85 (1997).  While the Veteran subjectively 
complained of discomfort in the extremes of movement, the 
pathology and objective observations of the claimant's behavior 
do not satisfy the requirements for a higher evaluation.  Thus, 
the Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
provide a basis for a higher rating.

Both Claims

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court has set out a three-part test, 
based on the language of 38 C.F.R. § 3.321(b)(1), for determining 
whether a Veteran is entitled to an extra-schedular rating: (1) 
the established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that 
the rating criteria contemplate the Veteran's disabilities.  The 
Veteran's service-connected back and knee disabilities are 
productive of pain and functional impairment, manifestations are 
contemplated in the rating criteria.  The rating criteria are 
thus adequate to evaluate the Veteran's disabilities and referral 
for consideration of extraschedular rating is not warranted.


ORDER

A rating in excess of 60 percent for a degenerative disc bulge at 
L4-5 and L5-S1 (lumbar spine disability) is denied. 

A rating in excess of 20 percent for patellofemoral syndrome of 
the right knee is denied. 

A rating in excess of 20 percent for patellofemoral syndrome of 
the left knee is denied. 



REMAND

In a March 1999 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for a psychiatric 
disorder (claimed as a mood disorder) as not well grounded.  
Because that decision became final in March 2000, one year from 
the date of notice to the Veteran, and during the period 
beginning on July 14, 1999 and ending on November 9, 2000, the 
date of enactment of the 'Veterans Claims Assistance Act of 
2000,' the claim may be readjudicated as if the denial had not 
been made.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (VCAA), Section 7(b)(1).  A claim may 
not be readjudicated under these provisions, however, unless a 
request was filed by the claimant (or motion made by the 
Secretary) within two years of enactment of the VCAA in November 
2000.  Here, the Veteran filed an informal claim to readjudicate 
the previously denied claim of entitlement to service connection 
for a psychiatric disorder in October 2001.  This informal claim 
was not adjudicated and thus remains pending.  The issue of 
service connection for an acquired psychiatric disorder will be 
readjudicated on a de novo basis with a July 1998 date of claim. 

The Veteran asserts that service connection is warranted for a 
psychiatric disability either because it is related to or had its 
onset in service or is secondary to his physical disabilities, 
and especially his service-connected low back disability.  In 
light of his contentions and the state of the record, the Board 
finds that a VA examination is necessary to adjudicate this 
claim.

In reaching this conclusion, the Board is cognizant that, at last 
report, the Veteran was incarcerated.  The Board points out, 
however, that the United States Court of Appeals for Veterans 
Claims (Court) has long held that incarcerated Veterans are 
entitled to the same care and consideration given to their fellow 
Veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (quoting 
Wood v. Derwinski, 1 Vet. App. 190 (1991)).  Further, the Court 
has cautioned "those who adjudicate claims of incarcerated 
Veterans to be certain that they tailor their assistance to the 
peculiar circumstances of confinement."  Id.  

As such, on remand, the RO should determine whether the Veteran 
continues to be incarcerated.  Thereafter, the RO must either 
afford him a formal VA psychiatric examination, or if that is not 
possible, coordinate efforts with the correctional facility to 
accommodate the Veteran by arranging for an examination to be 
conducted at the correctional facility at which he is 
incarcerated to determine whether it is at least as likely as not 
that he has a psychiatric disability related to service.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran a VCAA 
notification letter which complies with all 
notification and development action required 
by 38 U.S.C.A. §§ 5102, 5103, 5103A and 38 
C.F.R. § 3.159(b), with respect to the claim 
for service connection for an acquired 
psychiatric disorder are fully complied with 
and satisfied.  The letter is to include 
proper notice of the information and evidence 
needed to substantiate a secondary service 
connection claim under 38 C.F.R. § 3.310 
(2006).

2.  The RO should contact the Veteran and 
obtain the names and addresses, and 
approximate dates of treatment of all medical 
care providers, VA and non-VA that treated 
the Veteran for his claimed psychiatric 
disability since October 1998.  After the 
Veteran has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran and his representative 
are to be notified of unsuccessful efforts in 
this regard, in order to allow the Veteran 
the opportunity to obtain and submit those 
records for VA review. 

3.  After associating with the claims folder 
all available records received pursuant to 
the above-requested development, the RO 
should afford the Veteran a VA psychiatric 
examination to determine the nature, extent 
and etiology of any psychiatric disability 
found to be present.  The claims folder 
should be made available to and reviewed by 
the examiner.  All necessary tests should be 
conducted, and the examiner should rule in or 
exclude a diagnosis of PTSD.  The report of 
examination should note all psychiatric 
disabilities found to be present, and the 
examiner should comment as to whether it is 
at least as likely as not that any 
psychiatric disability found to be present is 
related to or had its onset during service.  
If the examiner diagnoses the Veteran as 
having PTSD, the examiner should indicate the 
stressor(s) underlying that diagnosis.  The 
examiner must also state whether the Veteran 
has a psychiatric disability that is caused 
or aggravated by a service-connected 
disability.  In doing so, the examiner must 
acknowledge and discuss Dr. Phillips' March 
1998 report.  The rationale for any opinion 
expressed should be provided in a legible 
report.  

4.  If the Veteran remains incarcerated and 
it is not possible to afford him a VA 
psychiatric examination, the RO should 
contact the correctional facility and request 
that an examiner at the correctional facility 
perform the above examination.  The RO should 
arrange for the Veteran's claims folder to be 
reviewed by that examiner.  After his or her 
review, the examiner should opine as to 
whether it is at least as likely as not that 
the Veteran has a psychiatric disability.  
All necessary tests should be conducted, and 
the examiner should rule in or exclude a 
diagnosis of PTSD.  The report of examination 
should note all psychiatric disabilities 
found to be present, and the examiner should 
comment as to whether it is at least as 
likely as not that any psychiatric disability 
found to be present is related to or had its 
onset during service.  If the examiner 
diagnoses the Veteran as having PTSD, the 
examiner should indicate the stressor(s) 
underlying that diagnosis.  The examiner must 
also state whether the Veteran has a 
psychiatric disability that is caused or 
aggravated by a service-connected disability.  
In doing so, the examiner must acknowledge 
and discuss Dr. Phillips' March 1998 report.  
The rationale for any opinion expressed 
should be provided in a legible report.  

5.  If the Veteran remains incarcerated and 
an examiner at the correctional facility is 
unwilling or unable to perform the above 
examination, the RO should arrange for the 
Veteran's claims folder to be reviewed by an 
appropriate VA examiner.  After his or her 
review, the examiner examiner should rule in 
or exclude a diagnosis of PTSD.  The report 
of examination should note all psychiatric 
disabilities found to be present, and the 
examiner should comment as to whether it is 
at least as likely as not that any 
psychiatric disability found to be present is 
related to or had its onset during service.  
If the examiner diagnoses the Veteran as 
having PTSD, the examiner should indicate the 
stressor(s) underlying that diagnosis.  The 
examiner must also state whether the Veteran 
has a psychiatric disability that is caused 
or aggravated by a service-connected 
disability.  In doing so, the examiner must 
acknowledge and discuss Dr. Phillips' March 
1998 report.  The rationale for any opinion 
expressed should be provided in a legible 
report. 

6.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


